ORDER

PER CURIAM.
Arlen Brown (Movant) appeals from the motion court’s denial, following an eviden-tiary hearing, of his 29.151 motion for post-conviction relief (Motion). We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s findings and conclusions are not clearly erroneous. Rule 29.15(k). An extended opinion would have no prece-dential value. We have, however, provided a memorandum to the parties, for their use *241only, setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R.Crim. P.2006, unless otherwise indicated.